DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/8/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 11, 16, and 19-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 19-23, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pillai (US Pre-Grant Publication 2013/0324901) (hereinafter ‘Pillai ‘901’) in view of Pillai et al. (US Pre-Grant Publication 2013/0324967) (hereinafter ‘Pillai ‘967’), in view of Paris et al. (US Patent No. 9,282,967), and Shalev (US Pre-Grant Publication 2014/0288634), and further in view of Fan (US 6,485,513).
Regarding claim 11, Pillai teaches a kit for percutaneously implanting a graft [0010] and interpreted to be suitable for implanting a graft for hemodialysis access (See Abstract, [0009]), comprising a first access device [0010]; a second access device [0010]; and a graft [0010].  
Pillai ‘901 fails to teach the additional limitations of the first and second access devices as claimed. 
Pillai ‘967 teaches (See at least Fig. 6a, [0046]) a device and method for transvascular access having an access device (40) (Figs. 2-17), wherein the access device comprises: 
an access catheter (42) [0045]; 
a guide tube (cover tube (60)) concentrically disposed within a lumen (50) of the access catheter and configured with a curve (See Fig. 6a) at a distal end [0050}; 
a stylet (58) concentrically disposed within a lumen of the first guide tube [0051] (Fig. 6a); and 
a handle (44) comprising a first guide tube actuator (51) [0053] and a stylet actuator (53) [0054].  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Pillai ‘901 by providing the access device of Pillai ‘967 for the first access device and additionally for the second access device. Such a modification would be obvious to a person having ordinary skill in the art at the time of the invention at least because one of ordinary skill in the art reading Pillai ‘901 would recognize the need to provide access devices having the functionality as described by Pillai ‘901 [0026-0034]. The access device as disclosed by Pillai ‘967 provides all of the features and functionality desired by Pillai ‘901 and therefore provides a reasonable expectation of success. 
Pillai ‘901 in view of Pillai ‘967 also teaches wherein the first stylet is configured to form an arterial exit site in a wall of a brachial artery in an upper arm of a patient when the first stylet actuator is actuated; and wherein the second stylet is configured to form a venous exit site in a wall of an axillary vein in the upper arm of the patient when the second stylet actuator is activated, at least because the stylet as disclosed by Pillai ‘967 is specifically intended to form an exit site in the wall of a vessel [0054].
Pillai ‘901 in view of Pillai ‘967 fails to teach the graft comprising a plurality of anchors disposed about a periphery of a proximal end and about a periphery of a distal end, each anchor including a pair of struts that are partially disposed outside the graft and form an apex disposed outside the graft with a hook member extending from the apex.
Paris et al. teaches an implantable flow connector for sutureless anastomosis and specifically teaches the graft having a plurality of anchors disposed about a periphery of a proximal end and about a periphery of a distal end, each anchor including a pair of struts (4022) that are partially disposed outside the graft and form an apex (unlabeled) disposed outside the graft with a hook member (4028) extending from the apex (See Figs. 47-51). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Pillai ’901 in view of Pillai ’967 by incorporating the plurality of anchors as taught by Paris in order to ensure that the graft is firmly attached to the vascular tissue.
Pillai ‘901 in view of Pillai ‘967 and Paris fails to teach that the pair of struts extend radially outward, substantially perpendicularly to the shunt and having hooks at an acute angle to the struts as claimed. Fan teaches a stent graft having a plurality of struts extending perpendicularly to the stent graft and having hooks at an acute angle to each strut. Fan fails to teach the hook extending from an apex of a pair of struts. Shalev teaches a double layer stent having a plurality of struts extending axially beyond the stent and radially outward from the stent and having barbs extending from the apex of the struts (See Fig. 5). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to provide struts extending radially outwardly as claimed as the modification represents the substitution of one strut for another for the purpose of extending a barb. Furthermore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the struts and hooks across a range of angles in order to properly engage the target tissue and with the reasonable expectation of success in anchoring the device. 
Regarding claim 19, Pillai ‘901 in view of Pillai ‘967, Paris, Shalev and Fan teaches the kit of claim 11. Paris further teaches that the hook members are configured to embed in a wall of an artery adjacent an arterial exit site and in a wall of a vein adjacent a venous exit site (See Figs. 47-51; col. 26, ll. 36-47).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the kit of Pillai ‘901 to include the graft as taught by Paris in order to provide a graft which would form a sutureless anastomosis with the vessels, thereby eliminating the need for an incision(s) to facilitate suturing and to allow the procedure to be performed percutaneously.
Regarding claims 20 and 21, Pillai ‘901 in view of Pillai ‘967, Paris, Shalev and Fan teaches the kit of claim 11, Paris et al. further teaches a device and method for placing a bypass graft wherein the graft is configured to form a sutureless anastomosis with an artery at an arterial exit site, and wherein the graft is configured to form a sutureless anastomosis with a vein at a venous exit site (See col. 26, ll. 36-47). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the kit of Pillai ‘901 in view of Pillai ‘967 to include the graft and sutureless connection as taught by Paris in order to provide a graft which would form a sutureless anastomosis with the vessels, thereby eliminating the need for an incision(s) to facilitate suturing and to allow the procedure to be performed percutaneously.
Regarding claim 22, Pillai ‘901 also teaches the kit comprising a subcutaneous tunneling device (at least implicitly in that a subcutaneous tunnel (67) is formed [0034]).  
Regarding claim 23, Pillai ‘901 also teaches the kit comprising a first guidewire and a second guidewire (i.e. the puncture tool is disclosed as being a needle-tipped guidewire; [0031-0034]).  
Regarding claim 25, Pillai ‘901 also teaches that the distal end of the graft and the proximal end of the graft are fluidly coupled to an artery, and therefore it is interpreted that the distal end of the graft is configured to be fluidly coupled to an artery and the proximal end of the graft is configured to be fluidly coupled to a vein.
Regarding claim 26, Pillai ‘901 in view of Pillai ‘967, Paris, Shalev and Fan teaches the kit of claim 11, but is silent as to the angle between the struts. However, since Paris, Shalev and Fan teaches that the stents are expandable and collapsible and the angle necessarily changes with expansion and contraction. It would have been obvious to a person having ordinary skill in the art at the time of the invention to select or optimize the angle of the struts in order to achieve the particular size, number of wires, and extension of the struts desired. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Claims 16 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pillai (US Pre-Grant Publication 2013/0324901) (hereinafter ‘Pillai ‘901’) in view of Pillai et al. (US Pre-Grant Publication 2013/0324967) (hereinafter ‘Pillai ‘967’), Paris et al. (US Patent No. 9,282,967), Shalev (US Pre-Grant Publication 2014/0288634), and Fan (US 6,485,513), and further in view of De Pablo Peña et al. (US Pre-Grant Publication 2017/0035591).
Regarding claim 16, Pillai ‘901 in view of Pillai ‘967, Paris, Shalev, and Fan, teaches the kit of claim 11. Pillai ‘901 further teaches that the graft is an expanding covered stent [0029], but fails to teach that the graft is configured as a self-expanding, covered stent. De Pablo Peña teaches a kit for placing a bypass and teaches the use of alternatively a balloon expandable covered stent or a self-expandable covered stent [0023]. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to replace the expandable covered stent of Pillai ‘901 with the art recognized equivalent self-expandable covered stent of De Pablo Peña in order to eliminate the need to actively expand the covered stent, such as with a balloon.
Regarding claim 24, Pillai ‘901 in view of Pillai ‘967, Paris, Shalev, and Fan, teaches the kit of claim 11, but fails to specifically teach that the graft is coupled to a delivery catheter.  De Pablo Peña teaches a kit for placing a bypass graft wherein the graft is coupled to a delivery catheter (See Figs. 14-23). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Pillai ‘901 with the teachings of De Pablo Peña in order to effectively deliver the graft to the target site.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin J Klein/Primary Examiner, Art Unit 3781